Order unanimously affirmed without costs. Memorandum: Special Term correctly denied petitioner’s application for nunc pro tunc approval of an out-of-court settlement. The statute (Workers’ Compensation Law § 29 [5]) authorizes a Justice of the court in which a third-party action "was pending” to approve a compromise order. Petitioner’s claim that approval can be obtained even though no third-party action has been commenced (see, Scott v Orange County Dept, of Health, 89 Mise 2d 853) is contrary to the plain language of the statute, and is not supported by the expressed legislative intent of the amendment authorizing such approval (see, 1966 NY Legis Ann, at 260-261). (Appeal from order of Supreme Court, Monroe County, Siracuse, J. — approval of settlement.) Present— Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.